Case 19-40801-TLS   Doc   Filed 11/06/19 Entered 11/06/19 04:05:10   Desc Main
                           Document     Page 1 of 6
Case 19-40801-TLS   Doc   Filed 11/06/19 Entered 11/06/19 04:05:10   Desc Main
                           Document     Page 2 of 6
Case 19-40801-TLS   Doc   Filed 11/06/19 Entered 11/06/19 04:05:10   Desc Main
                           Document     Page 3 of 6
Case 19-40801-TLS   Doc   Filed 11/06/19 Entered 11/06/19 04:05:10   Desc Main
                           Document     Page 4 of 6
Case 19-40801-TLS           Doc     Filed 11/06/19 Entered 11/06/19 04:05:10           Desc Main
                                     Document     Page 5 of 6


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEBRASKA
                                   LINCOLN DIVISION

 In Re:                                             Case No. 19-40801-TLS

 Jamie L. Smith
 Bailey R. Smith                                    Chapter 13
  aka Bailey R. Chapp

 Debtors.                                           Chief Judge Thomas L. Saladino

                                  CERTIFICATE OF SERVICE

I certify that on November 6, 2019, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s ECF System. Party/Parties may access this filing
through the Court’s system:

          Joel G. Lonowski, Debtors’ Counsel
          jlonowski@morrowpoppelaw.com

          Kathleen Laughlin, Chapter 13 Trustee
          ecfclerk@ne13trustee.com

          Jerry Jensen, Acting Assistant United States Trustee
          ustpregion13.om.ecf@usdoj.gov

I further certify that on November 6, 2019, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Jamie L. Smith, Debtor
          1265 North Columbia Avenue
          Seward, NE 68434
Case 19-40801-TLS     Doc   Filed 11/06/19 Entered 11/06/19 04:05:10     Desc Main
                             Document     Page 6 of 6


     Bailey R. Smith, Debtor
     1265 North Columbia Avenue
     Seward, NE 68434

Dated: November 6, 2019                  /s/ D. Anthony Sottile
                                         D. Anthony Sottile
                                         Authorized Agent for Creditor
                                         Sottile & Barile, LLC
                                         394 Wards Corner Road, Suite 180
                                         Loveland, OH 45140
                                         Phone: 513.444.4100
                                         Email: bankruptcy@sottileandbarile.com
